









Exhibit 10.1

RUDDICK CORPORATION
EXECUTIVE BONUS INSURANCE PLAN

This Ruddick Corporation Executive Bonus Insurance Plan (the "Plan") is made and
entered into as of the date set forth below by Ruddick Corporation, a
corporation organized and existing under the laws of the State of North Carolina
(the "Company"), such Plan to be effective as of August 19, 2010.

1.    Definitions:

1.1 Affiliate means any corporation or other form of entity of which the Company
owns, from time to time, directly or indirectly, 50% or more of the total
combined voting power of all classes of stock or other equity interests.

1.2 Board or Board of Directors means the Board of Directors of the Company.

1.3 Bonus Payment means the total amount payable to or on behalf of a
Participant for a Plan Year under this Plan, as provided in paragraph 3.2 below.

1.4 Change of Control means a "change in ownership," a "change in effective
control," or a "change in the ownership of substantial assets" of the Company,
as described in Treasury Regulation Section 1.409A-3(i)(5).

1.5 Committee means the Administrative Committee of the Plan appointed by the
Board of Directors.

1.6 Company means Ruddick Corporation, and shall also include any successor of
Ruddick Corporation.

1.7 Disabled or Disability means disability as defined in the Ruddick
Corporation Flexible Deferral Plan.

1.8 Eligible Employee means an executive employee of the Company or an Affiliate
who is selected by the Committee to participate in the Plan.

1.9 Enrollment Materials means the insurance application and related forms
required by the insurance carrier in order to issue insurance to the Participant
under the Plan.

1.10 Participant means an Eligible Employee (a) who is designated by the
Committee and who enrolls in the Plan, both in accordance with paragraph 2.1
hereof, and (b) whose participation hereunder has not terminated in accordance
with Section 4 hereof.

1.11 Plan means the Ruddick Corporation Executive Bonus Insurance Plan as
contained herein and as it may be amended from time to time hereafter.

1.12 Plan Year means the calendar year.

1.13 Retirement Date means the date on which a Participant attains age 65.

1.14 Target Death Benefit means the aggregate amount payable upon the death of a
Participant under the insurance policies funded through this Plan, which shall
be determined by the Committee, at its sole and absolute discretion, and
communicated to the Participant in writing upon the Participant's commencement
of participation in the Plan.

2.    Initial Participation:

2.1 Commencement of Participation. Participation hereunder shall commence
when (a) an Eligible Employee is designated by the Committee, (b) such Eligible
Employee completes the Enrollment Materials and provides such additional
information as may be required by the Committee. If an Eligible Employee fails
to complete the Enrollment Materials during the 90-day period immediately
following the date(s) on which he or she is requested by the Company to complete
the Enrollment Materials (or such longer or shorter period as the Committee may
specify), he or she shall forfeit participation in the Plan and shall again be
eligible for participation hereunder only if later designated by the Committee.

2.2 No Continued Employment. No Participant shall have any right to continue in
the employ of the Company or an Affiliate for any period of time or any right to
continue his or her present or any other rate of compensation on account of
participation hereunder.

--------------------------------------------------------------------------------



3.    Insurance Policies, Target Death Benefit and Bonus:

3.1 Insurance Policies. Benefits hereunder shall be funded solely through one or
more policies of insurance acquired on the life of each Participant hereunder.
The type and amount of any death benefit shall be determined solely in
accordance with the terms of each separate insurance policy acquired hereunder.
Nothing contained herein shall be deemed to guarantee the availability, amount
or payment of any death or other form of benefit or right from any such policy.
Except as may be expressly provided herein, determination of any right under,
benefit in or payment from any such policy shall be determined solely in
accordance with the terms and conditions thereof.

3.2 Bonus Payments. During the term of his or her participation hereunder,
determined in accordance with Section 4 hereof, the Company shall pay for the
benefit of each Participant all annual premiums due with respect to each policy
acquired hereunder, which the Company, in its discretion, may elect to prorate
and pay in such increments as it determines to be necessary or appropriate. In
addition, the Company shall make an additional Bonus Payment to a Participant
with respect to the Participant's benefit hereunder for a Plan Year equal to the
additional tax liability for the Participant created by providing a life
insurance policy under this Plan. The determination of the tax gross-up payment
may be made by the Company upon delegation of such duty by the Committee at its
sole and absolute discretion and shall be paid to the Participant in cash in
lump sum no later than two and one-half (2 ½) months following the end of the
Plan Year in which the premium is paid on behalf of the Participant. The payment
of a tax gross-up to a Participant in one Plan Year does not entitle the
Participant to payment of a tax gross-up in any subsequent Plan Year.

3.3 Limitations on Exercise of Policy Exercise Rights. Each Participant shall be
named as the owner of each policy with respect to which he or she is named as
the insured, and he or she shall possess the unilateral right to exercise all
incidents of ownership with respect to each such policy, without the requirement
of notice or consent by the Company; provided, however, that prior to the
termination of participation hereunder, a Participant:



                 
        a.     Shall not possess the authority to pledge, assign, encumber,
borrow against, withdraw from or otherwise dispose of the cash value of any
policy acquired hereunder;                             b.     Shall be entitled
to transfer ownership of any policy acquired hereunder only to an irrevocable
trust established for the benefit of the Participant's immediate family members;
and                             c.     Shall not exercise any other policy owner
rights, other than the right to designate and change beneficiaries, without the
prior written consent of the Company.  



Each Participant will cooperate by signing any forms that may be necessary to
comply with the requirements of this Section 3.3. Failure to do so will result
in the Participant's loss of his or her eligibility to participate in the Plan.
Notwithstanding the above, when a Participant ceases to be eligible under the
Plan, the Company will take reasonable steps to release restrictive endorsements
previously agreed to by the Participant.

3.4 Target Death Benefit. As of the date on which participation hereunder
commences in accordance with paragraph 2.1 hereof, the Committee shall determine
the Participant's Target Death Benefit. The Company shall procure an insurance
policy or policies in the amount of the Target Death Benefit as soon as
practicable (consistent with the anniversary dates of other policies of
insurance under the Plan) after participation hereunder commences. During the
term of a Participant's participation under the Plan, the Committee shall review
the amount of the Target Death Benefit, the assumed dividend earning rate and
other aspects of the policies provided hereunder and make such changes as it
deems necessary or appropriate. If a Participant refuses to comply with such
changes to the Participant's policy(ies) as are desired by the Committee, such
Participant shall no longer be eligible to participate in the Plan.

3.5 Other Benefits. Participation in this Plan shall not impair or otherwise
reduce Executive's rate of compensation or other benefits provided by the
Company or its Affiliates; provided, however, that the value of any Bonus
Payment made hereunder shall not be treated as compensation for purposes of
computing the value or amount of any such other benefit.


2

--------------------------------------------------------------------------------



4.    Term of Participation:

4.1 Term. Except as provided in this Section 4 or in paragraph 5.2 hereof, a
Participant's participation in the Plan shall commence as of the date determined
in accordance with the provisions of paragraph 2.1 hereof and shall cease as of
the earlier of the Participant's:

a. Retirement Date; or

b. Death; or

c. Termination of employment with the Company and its Affiliates.

4.2 Change of Control. Notwithstanding the provisions of paragraph 4.1 hereof,
if a Participant's employment is terminated for any reason (except termination
for cause as determined in the sole discretion of the Company) within the two
(2) year period following the date of a Change of Control, then the Company
shall continue to provide the Bonus Payment to the Participant, in an amount not
less than the Bonus Payment for the Plan Year preceding the Plan Year in which
the Change of Control occurs, until the Participant's Retirement Date.
Notwithstanding the above, in the event the Participant is a party to a change
in control agreement with the Company that provides for continuation of benefits
under the Plan, to the extent the benefits under the Plan exceed those provided
by such change in control agreement, the obligation to continue Bonus Payments
under the Plan will be offset by the benefits provided under the change in
control agreement. If the benefits provided by such change in control agreement
exceed those provided under the Plan, then the Participant shall receive no
benefits under the Plan, but shall receive the benefits instead under such
change in control agreement. In no event shall the Participant receive
duplicative benefits under both the Plan and such change in control agreement.

4.3 Disability. Notwithstanding the provisions of paragraph 4.1 hereof, if a
Participant hereunder becomes Disabled prior to his or her termination of
employment with the Company and its Affiliates, participation hereunder shall
continue until the earlier of (a) the Participant's Retirement Date, or (b) the
date such Participant ceases to be Disabled.

5.    General Provisions:

5.1 Taxes. The Company shall withhold from each Participant such federal, state
and local income and employment taxes as are required by law, and the
Participant shall be responsible for payment of all income and other taxes
associated with the benefits provided hereunder. The Company, however, will
provide the tax gross-up Bonus Payment as stated in Section 3.2 above.

5.2 Amendment and Termination. Prior to the consummation of a Change of Control,
the Committee and/or the Board of Directors, as the case may be, shall possess
the authority to amend the terms of the Plan or any Enrollment Materials or to
terminate the Plan, in their sole and absolute discretion. After the
consummation of a Change of Control, this Plan shall not be terminated, and no
amendment hereunder shall materially impair the rights and benefits of any
Participant hereunder, without the prior written consent of each such affected
Participant.

5.3 Governing Law. This Plan and any agreement, form or ancillary document
related thereto shall be governed by the internal laws of the State of North
Carolina, without regard to the conflicts of law provisions thereof, to the
extent not governed by federal law.

5.4 Binding Effect. This Plan and any agreement related hereto shall be binding
upon and inure to the benefit of the Company, its successors and assigns and to
the benefit of each Participant, including his or her heirs, successors and
assigns. The Company shall require any of its successors or assigns, whether by
merger, asset sale or other form of acquisition, to expressly assume and agree
to perform its obligations hereunder in the same manner and to the same extent
that the Company would be required to perform them if no succession or
assignment had taken place.

5.5 Entire Agreement. This Plan, including any agreement or form related
thereto, sets forth the entire agreement of the parties hereto with respect to
the subject matter contained herein and supersedes all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any person.

5.6 Administration. The Committee shall have the discretionary power and
authority to (a) designate Participants hereunder, (b) direct the procurement
and issuance of insurance policies hereunder, (c) construe and interpret the
provisions of the Plan and any form or agreement related thereto, (d) establish
and adopt rules, regulations, and procedures relating to the Plan and to
interpret, apply and construe such rules, regulations and procedures, (e)
resolve disputes hereunder, and (f) make any other determination which it
believes necessary or advisable for the proper administration of the Plan.
Decisions, interpretations and actions of the Committee concerning matters
related to the Plan shall be final and conclusive on the Company, its Affiliates
and Participants.


3

--------------------------------------------------------------------------------



The Committee shall be deemed to have delegated the following ministerial or
administrative duties to the appropriate officers of the Company, to be
exercised without the requirement of further notice or consent: the preparation
and issuance of documents evidencing participation hereunder; the execution of
such documents as may be necessary to obtain, issue or maintain insurance
policies hereunder; determination of the tax gross-up payment; the review of the
Target Death Benefit amount and other aspects of the Plan in accordance with
paragraph 3.4 hereof and the procurement of additional policies of insurance to
the extent necessary or appropriate. The Committee may further delegate such
additional ministerial or administrative duties as it deems necessary or
appropriate from time to time.

5.7 No Assignment Incident to Divorce. No right or benefit available under the
Plan nor any right or benefit under a policy of insurance acquired hereunder
shall be subject to assignment, transfer or division on account of a division of
community or marital property, whether on account of separation, the dissolution
of marriage or otherwise. Any such division, assignment or transfer shall be
void and of no effect.

5.8 Resolution of Disputes. Any controversy or claim arising out of or relating
to the Plan shall be settled by final, binding and non-appealable arbitration in
Charlotte, North Carolina, by three arbitrators. Subject to the following
provisions, the arbitration shall be conducted in accordance with the rules of
the American Arbitration Association (the "Association") then in effect. One of
the arbitrators shall be appointed by the Company, one shall be appointed by the
affected Participant, and the third shall be appointed by the first two
arbitrators. If the first two arbitrators cannot agree on the third arbitrator
within 30 days of the appointment of the second arbitrator, then the third
arbitrator shall be appointed by the Association. Any award entered by the
arbitrators shall be final and binding and judgment may be entered thereon by
either party in accordance with applicable law in any court of competent
jurisdiction. This arbitration provision shall be specifically enforceable. If
the Participant prevails on all claims that are the subject of such arbitration,
the Company shall be responsible for all administrative fees of the Association
and the compensation of the arbitrators; otherwise, the parties shall equally
share the administrative fees of the Association and the compensation of the
arbitrators. Each party shall be responsible for its own attorneys' fees and
expenses relating to the conduct of the arbitration.

5.9 Cooperation; Insurability. Each Participant shall make application to one or
more insurers designated by the Committee or the Company, as the case may be,
for the issuance of one or more policies of insurance in such face amounts as
may be determined by the Company or the Committee, from time to time. Each
Participant shall furnish any information requested by the Company or the
Committee to facilitate the issuance of such policies, take such physical
examinations as the Company or the Committee may deem necessary, and take such
other actions as may be requested by the Company, the Committee, or the insurer,
as the case may be. If a Participant refuses to cooperate, is uninsurable or is
insurable at rates or pursuant to an underwriting classification not acceptable
to the Company or the Committee, then notwithstanding any provision of this Plan
to the contrary, the Committee, in its discretion, may determine that such
Participant is ineligible to participate hereunder.

This Executive Bonus Insurance Plan is adopted by Ruddick Corporation on
December 14, 2010.



                 
                    RUDDICK CORPORATION:                                   /s/
John B. Woodlief                 John B. Woodlief, Vice President - Finance and
Chief Financial Officer  




4

--------------------------------------------------------------------------------